



Exhibit 10.27




GAMING AND LEISURE PROPERTIES, INC.
PERFORMANCE RESTRICTED STOCK AWARD TERMS
FOR AWARDS ISSUED AFTER JANUARY 1, 2018


All Restricted Stock is subject to the provisions of the 2013 Long Term
Incentive Compensation Plan (the “Plan”) and any rules and regulations
established by the Compensation Committee of the Board of Directors of Gaming
and Leisure Properties, Inc. A copy of the Plan is available on the Merrill
Lynch website under Document Library/Plan Documents. Unless specifically defined
herein, words used herein with initial capitalized letters are defined in the
Plan.
The terms provided herein are applicable to Performance Restricted Stock Awards
issued after January 1, 2018. Different terms may apply to any prior or future
awards under the Plan.
I.DEFINITIONS


For purposes of a Performance Restricted Stock Award, the following terms shall
have the meanings set forth:
A.“Initial Share Price” means, for the Company and for the Peer Group companies,
the closing stock price for the last trading day preceding the start of the
applicable Performance Period.


B.“Final Share Price” means, for the Company and for the Peer Group companies,
the closing stock price for the last trading day preceding the end of the
applicable Performance Period.


C.“Peer Group” means the following companies which have been identified to be
triple net real estate investment trusts:


Agree Realty Corporation
STORE Capital Corporation
EPR Properties
VEREIT
Four Corners Property Trust
W. P. Carey
Gaming and Leisure Properties
Omega Healthcare Investors
Getty Realty
Communications Sales & Leasing
Global Net Lease
Alexandria Real Estate Equities
Gramercy Property Trust
Gladstone Commercial Corporation
Lexington Realty Trust
LTC Properties
MGM Growth Properties
One Liberty Properties
National Retail Properties
Seritage Growth Properties
Realty Income Corporation
STAG Industrial Group
Select Income REIT
Spirit Realty Capital














--------------------------------------------------------------------------------





Provided that if a constituent company(s) in the Peer Group ceases to be
actively traded, due, for example, to merger or bankruptcy, or the Compensation
Committee otherwise reasonably determines that is no longer suitable for the
purposes of this Award Agreement, then such company(s) shall not be included in
the Peer Group.
D.“Performance Period” means the three-year period beginning on January 1 of the
calendar year with respect to which this Performance Restricted Stock Award is
granted, provided that a Performance Period shall end immediately upon the date
on which a Change in Control shall be effective.


E.“Total Shareholder Return,” or “TSR” means, for the Company and for the Peer
Group companies, the Final Share Price minus the Initial Share Price, plus any
dividends (ordinary and special) paid during the applicable Performance Period.
All dividends are assumed to be reinvested in the stock.


II.PAYMENT FOR SHARES


There is no exercise price or other payment required in exchange for a
Performance Restricted Stock Award.
III.FORFEITURE/LAPSE OF RESTRICTIONS


The Compensation Committee will determine the percentage of each Performance
Restricted Stock Award with respect to which restrictions will lapse based on
the achievement of the following TSR thresholds as compared to the Peer Group
during the applicable Performance Period:
Achievement Level
Peer Group Percentile
 
Percentage of Maximum Earned
Below 25th
 
0%
50th
 
50%
75th or Above
 
100%



Restrictions on Performance Restricted Stock Awards will lapse on a linear basis
between achievement levels. Notwithstanding the foregoing, in the event that the
Company’s TSR for the Performance Period is negative, the maximum Percentage
Earned for a Performance Restricted Stock Award will be 50%.
Performance Restricted Stock Awards are subject to forfeiture until lapse of
such forfeiture restrictions determined at the conclusion of the applicable
Performance Period. Any shares with restrictions that do not lapse at the end of
the applicable Performance Period will be forfeited. In addition, in the event
of an Holder’s death, disability, retirement or other termination of employment
or service, the forfeiture restrictions on a Performance Restricted Stock Award
shall lapse and/or shares of Restricted Stock forfeited as follows:











--------------------------------------------------------------------------------





A.Death and Disability: The Holder or such Holder’s estate, as applicable, will
be entitled to receive the percentage of a Performance Restricted Stock Award
determined at the end of the applicable Performance Period as if such Holder
were still employed at the end of the applicable Performance Period.


B.Termination without Cause or by Holder for Retirement: The Holder will be
entitled to receive the percentage of a Performance Restricted Stock Award
determined at the end of the applicable Performance Period multiplied by a
fraction, the numerator of which equals the number of days during such
Performance Period that such Holder was actively employed by, or providing
services to, the Company, and the denominator of which equals the total days in
the applicable Performance Period.


C.Termination for Cause or by Holder other than Retirement: All shares subject
to the Performance Restricted Stock Award will be forfeited and the underlying
Restricted Stock will immediately revert to the Company. A Holder will receive
no payment for shares of Restricted Stock that are forfeited.


D.Change of Control (as defined in the Plan): The ending date of the applicable
Performance Period will be established as the effective date of the Change of
Control and the lapsing of restrictions will be determined as of such date.


The “lapse” of forfeiture restrictions means that the Common Stock subject to
the Award shall, thereafter, be fully transferable by the Holder, subject to
compliance with Section VII of this Award Agreement. Until the lapse of such
forfeiture restrictions a Holder may not sell, transfer, pledge or otherwise
dispose of the shares of Common Stock subject to a Performance Restricted Stock
Award. There are no additional events or occurrences that shall lead to lapse of
any forfeiture restrictions on this Award.
The term “Cause” shall be as defined in the Holder’s employment agreement or, if
such Holder does not have an employment agreement with the Company or such term
is otherwise not defined, such term shall mean (i) Holder shall have been
convicted of, or pled guilty or nolo contendere to, a felony or any misdemeanor
involving allegations of fraud, embezzlement, theft or dishonesty against the
Company; (ii) Holder is found to be an Unsuitable Person as defined in the Plan;
(iii) Holder engages in wrongful disclosure of confidential information or
otherwise engages in competition with the Company; or (iv) the Company’s
reasonable determination of Holder’s willful misconduct in the performance of
such Holder’s duties with the Company (other than any such failure resulting
from incapacity due to physical disability or mental illness); or (v) the
Company’s reasonable determination of Holder’s willful engagement in illegal
conduct or gross misconduct which is materially injurious to the Company or one
of its affiliates.
IV.LEAVES OF ABSENCE


For purposes of a Performance Restricted Stock Award, service as an employee
does not automatically terminate with a leave of absence. Please refer to
Section 12.12 of the Plan for the impact of a leave of absence.








 





--------------------------------------------------------------------------------





V.STOCK CERTIFICATES


The Common Stock issued at the end of a Performance Period, if any, will be in
the form of uncertificated shares. During the Restricted Period the shares of
Common Stock underlying a Performance Restricted Stock Award will be held by the
Company.


VI.VOTING AND DIVIDEND RIGHTS


A Holder of Performance Restricted Stock Awards may NOT vote the underlying
Restricted Stock and will NOT receive any dividends paid with respect to such
shares Restricted Stock until the lapse of forfeiture restrictions, at which
time such Holder will receive dividends accruing during the applicable
Performance Period on the shares with respect to which the restrictions lapse.


VII.WITHHOLDING TAXES


No evidence of shares of Common Stock will be released or issued to a Holder at
the end of a Performance Period unless such Holder has made arrangements,
acceptable to the Company, to pay any withholding taxes that may be due as a
result of the lapse of the forfeiture restrictions. In accordance with the Plan,
a Holder is authorized to make payment of any such withholding tax in cash, by
payroll deduction, by authorizing the Company to withhold shares of Common Stock
from an applicable Award or by surrendering to the Company shares of Common
Stock that already owned by such Holder. In the event a Holder elects to
authorize the Company to withhold shares of Common Stock from an Award, such
Holder can only authorize the retention of shares of Common Stock equal to the
minimum tax withholding obligation. The fair market value of the shares of
Common Stock retained by the Company or surrendered by a Holder shall be
determined in accordance with the Plan as of the date the tax obligation arises.


VIII.NO RIGHT TO CONTINUED SERVICE


A Performance Restricted Stock Award does not give a Holder the right to
continue in service with the Company in any capacity. The Company reserves the
right to terminate a Holder’s services at any time, with or without cause,
subject to any employment agreement or other contract.


IX.ADJUSTMENTS


In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Restricted Stock subject to a Performance
Restricted Stock Award that remain subject to forfeiture will be adjusted
accordingly.


This Award Agreement and the Plan constitute the entire understanding between a
Holder and the Company regarding a Performance Restricted Stock Award.













